PbR CuRiAM.
1. The statute under which the present proceedings were had, and the judgment of conviction rendered, enlarges the jurisdiction of the county court of Wilcox in cases of misdemeanor, and secures to the party accused a ri^lit to trial by jury, if he makes a demand thereof before the first day of the next regular term of the court after he is arrested or taken into custody. A subsequent section of the act applies to prosecutions in the court “ all laws of a general nature now in force, or that may be hereafter enacted, so far as the same apply to misdemeanors,” etc. — Pam. Acts, 1881-8], p. 295,etseq. The general law creating the county court and clothing it with jurisdiction of misdemeanors, conferred the right to a trial by jury, if it was demanded, and it was obtained through'the medium of an appeal to the circuit court. If a trial by jury was not demanded, it was declared, “ the judge shall determine both the law and the facts, without the intervention of a jury,” etc. — Code, 1876, § 4718. This statutory provision applies to the enlarged jurisdiction of the county court of Wilcox, and the result is, that the judge can be substituted to the place of the jury, and.become the trier of the facts only by the consent of the accused' — only by his waiver of the intervention of a jury. When parties waive the intervention of a jury, substitute the court as the trier of the facts, the decision of the court upon the facts is the equivalent of the verdict of a jury, and can not be reviewed on error. —See authorities collected in Nooe v. Garner, 70 Ala. 446. We can not, therefore, examine the evidence and determine whether it is of that degree and quantity to establish guilt of a criminal offense. The law attaches to it the quality of conclusiveness in that respect, when assailed on. error.
2. The complaint is not insufficient. It pursues substan*27tially the statute. The offense with which the accused is charged, is designated and described with reasonable certainty, by words and phrases which, in common and legal parlance, would be employed to designate it; the offender is named, and the property taken and the ownership are averred ; that is all the statute requires, and all that is necessary for the security and protection of the defendant. An averment of the time the offense was committed is not necessary; that it was before the making of the complaint is included in the words referring to it as a matter past, as having been commited. — Code, 1876, § 4702.
3. We can not perceive any error in the judgment and sentence of the court.
Affirmed.